Order entered April 17, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01095-CV

                                JANOS FARKAS, Appellant

                                               V.

      AURORA LOAN SERVICES, LLC AURORA BANK FSB, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-02053-G

                                          ORDER
       The Court has before it appellant’s April 12, 2013 motion for extension of time for filing

reply brief, which is unopposed. The Court GRANTS the motion and ORDERS that any reply

be filed by April 30, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE